IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 74,988 & 74,989


EX PARTE MIGUEL ANGEL APODACA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM EL PASO COUNTY



 Per Curiam.


O P I N I O N


	These are post-conviction applications for writ of habeas corpus filed pursuant to the
provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of burglary of a
habitation in both cases, and punishment was assessed at five years in prison for each offense. 
No appeals were taken from these convictions.
	Applicant contends that he is not receiving credit for all of the time that he spent
confined in county jail prior to sentencing in cause numbers 980D11522 and 980D11352. 
The record reveals that Applicant was incarcerated for a total of 239 days in cause number
980D11522, but the judgment reflects only 188 days of credit.  Thus, Applicant is entitled  to
fifty-one additional days of credit in cause number 980D11522.  In cause number 980D11352,
Applicant was given 188 days of credit, but the record shows that he was incarcerated for a
total of 203 days; thus, he is entitled to an additional fifteen days of credit in cause number
980D11352. 
	Habeas corpus relief is granted to the extent that in cause numbers 980D11522 and
980D11352 from the 243rd District Court of El Paso County, the Texas Department of
Criminal Justice is ordered to grant Applicant the appropriate credit mentioned above.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, and
Board of Pardons and Paroles Division.

DELIVERED: August 25, 2004
DO NOT PUBLISH